DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes grammatical errors.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polyak (US 4,632,435).
As to claim 1 and with reference to the following annotated figure, Polyak discloses a joint assembly, configured to be connected to a tube, the joint assembly (30, Fig. 3) comprising: a first joint, having a channel and an engagement recess, the engagement recess located in the channel of the first joint; a second joint, having a first end, a second end and a channel, wherein the second end is opposite to the first end, the channel of the second joint extends from the first end to the second end, the first end of the second joint is inserted into the tube; and an engagement sleeve, sleeved on the tube, wherein the tube is at least partially clamped by the engagement sleeve and the first end of the second joint, the engagement sleeve has an engagement structure located at an end of the engagement sleeve, the engagement structure of the engagement sleeve is engaged with the engagement recess of the first joint so that the second end of the second joint is bonded to the first joint, and the channel of the first joint is in fluid communication with the channel of the second joint.

    PNG
    media_image1.png
    517
    786
    media_image1.png
    Greyscale


As to claim 4, Polyak discloses the joint assembly according to claim 1, wherein the engagement sleeve further has an inner peripheral surface, an outer peripheral surface and an anti-slip structure, the inner peripheral surface is configured to press against the tube, the outer peripheral surface faces away from the inner peripheral surface, the anti-slip structure is located on the outer peripheral surface.  Refer to the foregoing annotated figure.

As to claim 5, Polyak discloses the joint assembly according to claim 1, wherein the engagement structure comprises a cantilever part and an engagement part, the engagement part is located on a side of the cantilever part so as to be allowed to swing relative to the first joint via elasticity of the cantilever part.  Refer to the foregoing annotated figure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyak in view of Olson (US 6,231,085).
As to claim 2, Polyak discloses the joint assembly according to claim 1, wherein the first joint comprises a first pipe part and a second pipe part, the engagement recess is located on the first pipe part, wherein the second pipe part and the first pipe part are connected and non-parallel to each other.      
Polyak fails to teach that the second pipe part has a threaded structure.
However, Olson teaches an elbow joint having a nippled end and a threaded end (Fig. 6), therefore providing a general teaching of an elbow having two different securing means at each end, one being threaded.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to in order to one of Polyak’s elbow ends to be threaded, as taught by Olson, in order to permit connection to a threaded pipe.

As to claim 3, Polyak in view of Olson discloses the joint assembly according to claim 2, wherein the first pipe part and the second pipe part are substantially perpendicular to each other.  Refer to Polyak.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyak in view of Blake et al (US 2016/0178101).
As to claim 6, Polyak discloses the joint assembly according to claim 1, except for further comprising a seal ring, wherein the second joint further has a peripheral recess located on an outside of the second end, the seal ring is located in the peripheral recess and presses against the first joint.
However, Blake et al teaches a similar tube compression joint (Fig. 2) including an insertable/detachable nipple (1), one end of which includes two grooved O-ring seals (35) which insert into base (20) and the other end having the nipple that receives the tube for compression by a sleeve assembly (2, 3).  The detachable nipple assembly allows for easy replacement thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to in order to modify the integral nipple assembly in Polyak’s tube compression joint with a detachable nipple assembly, as taught by Polyak, in order to permit easy replacement of the nipple assembly, for instance if the nipple is damaged in any way during use.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melcher (US 4,893,848) and Maunder (US 2005/0189765) each discloses tube joints having a clipped sleeve like that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679